DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the transparent electrode of claim 1 and the device of claim 6.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kinoshita (US 2015/0128855) teaches a transparent electrode 1-2 as a three-layer structure in which the intermediate layer 1c is sandwiched between the nitrogen-containing layer 1a and the transparent electrode layer 1b. The transparent electrode layer 1b is constituted of silver as a main component (paragraph 166). The nitrogen-containing compound of 1a can be represented by the carbazole material (CM) (paragraph 166): 




    PNG
    media_image1.png
    159
    445
    media_image1.png
    Greyscale


	The intermediate layer 1c material 27c include metal, metal oxide, metal nitride, metal oxynitride, nonorganic chloride compounds, furthermore, organic complexes and the like.  The metals include Al, Li, Ca, Mg, Na, Zn, In, Ba, Sr, Yb, Ga, Cd, Si, Ta, Sb are exemplified as the metal used here, and these kinds of metal are also used as oxide, nitride, or oxynitride. LiF, NaF, KF, CsF, CaF2, BaF2, SrF2, MgF2, BeF2, LiCl, KCl, NaCl, AgCl, Li2O, LiO, Na2S, NaO, CaO, BaO, SrO, BeO, BaS, and CaSe are exemplified as the nonorganic chloride compounds. Liq (8-hydroxyquinolinatolithium) and the like are exemplified as the organic complexes (paragraphs 160-161).
	The office noted the metal options include Yb which is a lanthranoid metal.
That is, the transparent electrode layer 1b mainly containing silver is formed approximately adjacent to the nitrogen-containing layer 1a, via the intermediate layer 1c. Therefore, in the formation of the electrode layer 1b, silver atoms constituting the electrode layer 1b interact with the compound containing nitrogen atoms constituting the nitrogen-containing layer 1a via the intermediate layer 1c of an extremely thin film, to thereby reduce a diffusion length of the silver atoms on the film formation surface, which causes the suppression of agglomeration of silver. As a result, generally, a silver thin film that is easily isolated in the form of island due to film growth through Volumer-Weber (VW) type (nucleas growth type) is formed due to film growth through Frank-van der Merwe (FM) type (mono-layer growth type). Therefore, an electrode layer having a uniform thickness can be obtained even though the layer is thin. Accordingly, an 
The device of Kinoshita differ from independent claim 1 which requires that the metal affinity layer contain a hetero-atom containing material (with an unshared pair of electrons) and a lanthranoid. Kinoshita teaches a nitrogen-containing layer 1a (CM has an unshared pair of electrons) and a separate intermediate layer 1c which divides 1a and 1b. 
Kinoshita fails to teach, suggest or offer guidance that would render it obvious to combine the hetero-atom containing material and the lanthranoid into a single layer. In fact, Kinoshita teaches that the presence of the intermediate (lanthranoid containing) layer between silver containing 1b layer and the nitrogen-containing layer 1a layer is for the purpose of reducing a diffusion length of the silver atoms on the film formation surface which causes the suppression of agglomeration of silver. The suppression of agglomeration of silver indicates that Kinoshita’s electrode design promotes the separation of the nitrogen-containing layer 1a and silver containing 1b layer. This is viewed as teaching away from combining said layers. Therefore independent claim 1 is novel.

Claims 1-7 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786